Citation Nr: 0332974	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment.  

3.  Entitlement to the initial assignment of a rating in 
excess of 30 percent for chronic venous insufficiency with 
stasis dermatitis, from July 1, 1991 to August 16, 1992; to a 
rating in excess of 60 percent from August 17, 1992 to August 
7, 1994, and to a rating in excess of 70 percent from August 
8, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to June 
1991.  

This appeal arises from a April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied entitlement to financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant and financial assistance in the 
purchase of an automobile and adaptive equipment.  The 
veteran also appealed an October 2001 rating decision, which 
granted service connection for venous insufficiency and 
assigned ratings for that disease as follows: 30 percent from 
July 1, 1991 to August 16, 1992; 60 percent from August 17, 
1992 to August 7, 1994; and 70 percent from August 8, 1994.   

In his February 2002 substantive appeal of the April 2000 
rating decision, the veteran indicated his disagreement with 
the original ratings assigned for his service-connected 
venous insufficiency.  The RO issued a statement of the case 
to the veteran in January 2003, and the veteran's 
representative indicated the veteran's desire to appeal that 
determination to the Board of Veterans Appeals in written 
argument submitted in October 2003.  


REMAND

When the veteran submitted his substantive appeal in February 
2002, he indicated he wished to appear at a hearing before a 
Member of the Board at the RO.  In March 2002 the RO sent a 
letter to the veteran explaining the various types of 
hearings available and asking that he indicate his 
preference.  The veteran responded in March 2002, waived his 
right to an in-person hearing and requested a videoconference 
hearing at the RO before a Member of the Board.  

A review of the record reveals no indication the veteran was 
scheduled for a videoconference hearing and there is no 
waiver of his request to appear at such a hearing.  The 
veteran did request review by a Decision Review Officer and 
was afforded an informal conference, and it is apparent that 
he waived an RO personal hearing at that time, but there is 
nothing in the record of the September 2002 informal 
conference that indicates the veteran withdrew his request 
for a videoconference hearing before a Member of the Board.  

Given the expressed intent of the appellant, the Board 
concludes that this case must be returned to the RO to 
arrange for a videoconference hearing before a Veterans Law 
Judge (VLJ).  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2003).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a videoconference hearing before a VLJ in 
conjunction with the claim that is 
currently in appellate status.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



